DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The method of inducing an immune response comprising administering a composition comprising the formula of Carb-Linker-Pept and where Carb is a carbohydrate epitope and Pept is a peptide of amino acid sequence of SEQ ID NO: 481 or 482 was not uncovered in any prior art.
The closest prior art is WO 2012/047354 (hereinafter “the ‘354 publication”). ‘354 teaches a method of activating the immune system comprising contacting the tumor cell with a composition comprising a pH (low) -sensitive membrane peptide (pHLIP) of amino acid sequence of SEQ ID NO: 40, 259 or 80 (Table 1 and also claim 4) and that the composition further comprises a cargo such as nanoparticles, organic dyes, peptide nucleic acids (PNA (p. 3, last paragraph). It should be noted that SEQ ID NO: 40, 259 and 80 all comprise the instant SEQ ID NO: 481 (see query match below).

    PNG
    media_image1.png
    134
    719
    media_image1.png
    Greyscale



With regards to the 112(b) rejection, the office has reconsidered the 112(b) rejection and this rejection is withdrawn because independent claim 1 identifies what the pHLIP peptide comprises specifically said peptide must comprise SEQ ID NO: 481 or 482. Consequently, there is no ambiguity as to the metes and bounds of the claims recitation of the pHLIP peptide trademark.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 29-34, and 37-54 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654